If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS



In re ESTATE OF SAM SADALLAH Y.
RASHED.


SUMAYA ELABED, Personal Representative of                          UNPUBLISHED
the ESTATE OF SAM SADALLAH Y. RASHED,                              August 22, 2019

              Appellee,

v                                                                  No. 345071
                                                                   Wayne Probate Court
MOHAMMAD RASHED, Personal                                          LC No. 2015-813210-DA
Representative of the ESTATE OF AYSHEH Y.
RASHED,

              Appellant.


Before: SHAPIRO, P.J., and GLEICHER and SWARTZLE, JJ.

PER CURIAM.

        After Sam Sadallah Y. Rashed passed away, Sumaya Elabed petitioned as his spouse to
become the personal representative of the estate. Mohammad Rashed, the decedent’s brother,
challenged Elabed’s rights to serve as personal representative and inherit the estate. Because
Aysheh Y. Rashed, the decedent’s mother, was still living, the probate court concluded that the
brother was not the real person in interest and lacked standing. Decedent’s mother then filed a
petition making substantially the same challenge to Elabed’s rights, but the probate court denied
the petition. Decedent’s mother appealed, and during the pendency of the appeal, the mother
passed away. Rashed has continued the appeal as the personal representative of the mother’s
estate. For the reasons set forth below, we affirm.

                                      I. BACKGROUND

       Because several family members share the same last name, for purposes of clarity, this
opinion will refer to Sam Sadallah Y. Rashed as “the decedent,” Aysheh Y. Rashed as “the
decedent’s mother,” and Mohammad Rashed as “Rashed.” Also, there are now two estates


                                               -1-
involved in this dispute, the decedent’s estate (the object of the lawsuit) as well as the decedent’s
mother’s estate (a substituted party in this lawsuit). Again, for clarity, we refer to the latter estate
simply as “appellant.”

       After the decedent passed away, Elabed applied for informal probate and appointment of
personal representative, listing herself as the decedent’s surviving spouse and sole heir, and
nominating herself as personal representative of the estate. She failed to identify the decedent’s
mother as a surviving parent or any of the decedent’s surviving siblings. The probate court
approved the application.

        Two years later, Rashed filed a competing petition for probate and appointment as
personal representative. The petition listed the decedent’s mother, who lived in the Palestine
region, as the decedent’s heir. At a hearing on this petition, Rashed’s counsel asserted that the
decedent and Elabed were never legally married. A subsequent review by the Wayne County
Clerk failed to locate a marriage license. Without ruling on the validity of the marriage, the
probate court dismissed Rashed’s petition on the grounds that he was not the real party in interest
and that he lacked standing to bring the petition.

        The decedent’s mother then filed a petition for supervised probate and appointment of
personal representative, nominating Rashed as personal representative. The petition did not list a
proper address for the decedent’s mother and was signed using her purported thumbprint. The
decedent’s mother also petitioned to remove Elabed as the decedent’s personal representative
and appoint Rashed as the successor, alleging that Elabed “intentionally misrepresented material
facts” by asserting that she was the decedent’s legal spouse. Counsel for the decedent’s mother
signed the petition on her behalf.

       The probate court dismissed the petition for supervised probate because the probate court
had previously appointed a personal representative, and, therefore, a petition to terminate or
modify had to be filed to change the current personal representative. During a hearing, the
probate court also indicated that it was not convinced of the authenticity of thumbprint or that the
decedent’s mother was competent to bring the action. Ultimately, counsel for the decedent’s
mother indicated that she would personally appear before the probate court, and the probate court
adjourned the case pending her appearance.

       Subsequently, the decedent’s mother filed a motion for status conference and request to
use videoconferencing. The decedent’s mother indicated that she lived in the Palestine region
and her poor health and advanced age made international travel life-threatening. She requested
permission to appear by way of videoconference with the assistance of a law firm in Gaza. The
probate court denied the motion as well as the petition to remove the personal representative.
The decedent’s mother appealed, challenging the probate court’s denial of her petition and her
motion to appear by videoconference.

       During the pendency of this appeal, the decedent’s mother passed away, and Elabed
moved to dismiss the appeal on the basis of mootness. In response, opposing counsel moved to
hold the appeal in abeyance to allow Rashed to seek appointment as the personal representative
of the decedent’s mother’s estate. This Court granted the motion, In re Rashed Estate,
unpublished order of the Court of Appeals, entered February 21, 2019 (Docket No. 345071), and,

                                                  -2-
once Rashed was appointed as personal representative, he was permitted to continue this appeal
on behalf of the decedent’s mother’s estate, In re Rashed Estate, unpublished order of the Court
of Appeals, entered March 20, 2019 (Docket No. 345071).

                                         II. ANALYSIS

                     A. REMOVAL OF PERSONAL REPRESENTATIVE

       Appellant first argues that the probate court erred in denying the petition filed by the
decedent’s mother to remove Elabed as personal representative because the decedent and Elabed
were not legally married and, therefore, Elabed was not the decedent’s surviving spouse.

        We review for abuse of discretion the probate court’s decision whether to remove a
personal representative. In re Kramek Estate, 268 Mich. App. 565, 576; 710 NW2d 753 (2005).
“An interested person may petition for removal of a personal representative for cause at any
time.” MCL 700.3611(1); see also In re Kramek Estate, 268 Mich. App. at 575. As the
decedent’s surviving parent, the decedent’s mother qualified as an interested person who had a
claim against the intestate estate of the decedent, MCL 700.2103(b), and she was therefore
eligible to petition for the removal of Elabed as personal representative of the decedent’s estate,
MCL 700.3611(1).

        And yet, although she was eligible to file a petition, the probate court had significant
concerns whether the decedent’s mother did, in fact, file the petition. As explained earlier, the
probate court denied Rashed’s original petition for probate and for appointment of personal
representative on the grounds that he was not the real party in interest and lacked standing to
bring the petition. Immediately thereafter, the decedent’s mother purportedly filed her own
petition to remove Elabed as personal representative and appoint Rashed as the successor. In
reviewing that petition, the probate court was not convinced that it was the thumbprint of the
decedent’s mother on the petition or that she was competent to execute the petition. Therefore,
the probate court adjourned the case to provide time for the decedent’s mother to appear
personally in court. The decedent’s mother never appeared in person, but requested instead to
remain in Palestine and appear by videoconference. The probate court denied the petition,
reasoning that the decedent’s mother could not travel to Michigan to appear in court and that the
proposed videoconference did not meet the standards under the Michigan Court Rules.

        Because the decedent’s mother never appeared in court, the probate court properly denied
the petition. Her failure to appear rendered the probate court unable to determine whether the
decedent’s mother actually signed the petition and, if so, whether she was competent to do so.
Therefore, the probate court did not abuse its discretion in denying the petition.

                         B. REQUEST FOR VIDEOCONFERENCING

        Relatedly, appellant next claims that the probate court erred by denying the motion to
appear by videoconference. Appellant argues that the probate court failed to consider adequately
the factors in MCR 2.407 when reviewing the motion.

       After this appeal was filed, the decedent’s mother died. Because of this, it is no longer
possible for her to appear in court in any manner. “This Court generally does not address moot

                                                -3-
questions or declare legal principles that have no practical effect in a case,” and an issue is “moot
if an event has occurred that renders it impossible for the court to grant relief.” In re Gerald L
Pollack Trust, 309 Mich. App. 125, 145; 867 NW2d 884 (2015). Because there is no relief that
this Court could grant with respect to the manner by which the decedent’s mother would appear
in court, we conclude that the issue is moot and decline to address it further.

       Affirmed. Appellee, having prevailed in full, may tax costs under MCR 7.219(F).



                                                              /s/ Douglas B. Shapiro
                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Brock A. Swartzle




                                                 -4-